Citation Nr: 0030169	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to March 
1986.

The instant appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim to reopen 
a claim for service connection for a nervous condition.

The veteran advanced contentions a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) filed in January 
1999 which the Board of Veterans' Appeals (Board) has 
construed as a request to reopen a claim for service 
connection for a back disorder.  As this issue has neither 
been developed nor certified for review on appeal, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a January 1991 decision, the RO denied service 
connection for a psychiatric disorder.  The veteran did not 
appeal that decision.

2.  Private medical treatment records, including a diagnostic 
summary from a period of private hospitalization from June to 
August 1983, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and, by itself or with evidence previously 
assembled, is so significant it must be considered in order 
to decide fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1991 denial of service connection for a 
psychiatric condition is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  The evidence submitted since the RO's January 1991 denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  In January 1991, the RO denied her 
claim for service connection for a nervous disorder, 
diagnosed at that time as acute anxiety adjustment disorder 
and acute psychosis with organic hallucinations and 
delusional disorder.  The pertinent evidence at that time 
included service medical records and post-service records 
associated with a period of private psychiatric 
hospitalization in June 1990.  The veteran was notified of 
the January 1991 denial of service connection for a nervous 
condition and did not appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge.  The Board notes that the RO did apply the Hodge 
standard of new and material evidence in the first instance.  
Pertinent evidence associated with the claims file since the 
January 1991 RO decision includes non-VA inpatient treatment 
records dated from June 1983 to October 1997 with determined 
diagnoses of schizoaffective disorder and bipolar affective 
disorder; VA treatment records dated from July to December 
1999 which assessed the veteran with a psychotic disorder, 
not otherwise specified, and schizoaffective disorder; and a 
written statement from the Central City Mental Health Center, 
a non-VA facility, which reported that the veteran had cases 
opened in 1983, 1990, 1993, and 1995 but that further 
information was unavailable.

This evidence, including the 1983 hospitalization records 
which show that the veteran had been diagnosed with 
schizoaffective disorder prior to her period of active 
service, bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
in its January 1991 decision.  Moreover, these records are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  The aforementioned 
evidence, therefore, constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (2000), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for a psychiatric disorder.  In addition, 
the Board finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
appeal is granted.


REMAND

The VA has a duty to assist veterans who have submitted valid 
claims.  See generally 38 C.F.R. § 3.103 (2000).  This duty 
to assist includes the duty to develop facts when the record 
before the Board is inadequate.  EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The development of facts includes an obligation to obtain 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This development may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further development is required, first, so that the veteran's 
service personnel records can be associated with the claims 
folder.  The Board notes that the veteran's service 
separation examination in March 1986 indicated that she had 
an administrative separation.  Records pertaining to her 
administrative separation may be pertinent to her claim.

Second, efforts should be made to associate all clinical 
treatment records pertaining to the veteran's psychiatric 
condition since 1983 with the claims folder.  If the RO is 
unable to secure all of the relevant records sought, it 
should so inform the veteran.  

Third, the Board believes that the veteran should undergo 
further medical examination of her psychiatric condition, to 
include an opinion as to whether any psychiatric disorder, 
i.e., a schizoaffective disorder, diagnosed prior to service 
was aggravated in service.  

Under the circumstances of this case, the Board finds that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate source for purposes of 
associating copies of her service 
personnel records with the claims folder, 
including records pertaining to her 
administrative separation.  If these 
records are unavailable, the RO should 
request that the NPRC so state.  If the 
RO is unable to secure all of the 
relevant records sought, it should so 
inform the veteran.

2.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records, 
VA and non-VA, pertaining to the 
veteran's psychiatric disorder dated 
since 1983 which have not been previously 
been associated with the claims folder.  
The RO should then associate all such 
records with the claims folder.  If the 
RO is unable to secure all of the 
relevant records sought, it should so 
inform the veteran.

3.  Thereafter, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of her 
current psychiatric disorder.  All 
necessary tests should be conducted.  The 
claims file should be made available to 
the examiner for review.  After reviewing 
all the evidence of record, the examiner 
should examine the veteran, and offer an 
opinion as to each of the following 
questions:

(a)  Does the veteran currently have 
a psychiatric disorder?  

(b)  If the veteran currently has a 
psychiatric disorder, what is the 
date of onset and etiology of the 
condition?  Is it as least as likely 
as not that it had its onset during 
active service from December 1984 to 
March 1986 or is related to an in-
service disease or injury?  

(c)  If the veteran's current 
psychiatric disorder had its onset 
prior to her active service, i.e., 
prior to December 1984, is it at 
least as likely as not that it 
underwent a chronic or permanent 
worsening during the veteran's 
active military duty?

(d)  If it is at least as likely as 
not that the veteran's psychiatric 
disorder underwent a chronic or 
permanent worsening during the 
veteran's active military duty, can 
the worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests, 
reports, special studies, or opinions 
requested, appropriate corrective action 
should be implemented.

5.  The RO should then review the entire 
record and determine on the merits 
whether service connection for a 
psychiatric disorder is warranted.  If 
the RO's determination remains adverse to 
the veteran, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is informed, but she does have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



